Citation Nr: 0311994	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
strain and myositis of lumboparavertebral muscles, traumatic, 
chronic, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the veteran's rating for lumbar 
paravertebral myositis from 10 to 20 percent effective 
February 20, 2001.  The veteran has appealed this, seeking an 
evaluation in excess of 20 percent.     


REMAND

After the veteran's appeal was certified to the Board, it was 
determined that further development was needed, and the Board 
undertook such pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
again remanded in order to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).      

Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  Review the claims file and ensure 
that all notification   
and development action required by 38 
U.S.C.A.
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg.
45620-32 (August 29, 2001) (codified at 
38 C.F.R.
§ 3.159).  

2.  Readjudicate the claim and, 
thereafter, if the claim 
on appeal remains denied, the veteran and 
his
representative should be provided a 
supplemental 
statement of the case (SSOC).  The SSOC 
must contain 
notice of all relevant actions taken on 
the claim for 
benefits, to include a summary of the 
evidence and 
discussion of all pertinent regulations, 
including the 
recently submitted VA X-ray and 
examination reports,
dated in April 2003, and the Veterans 
Claims Assistance Act of 2000. An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



